Citation Nr: 1002830	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  09-43 324	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals (Board) committed 
clear and unmistakable error (CUE) in a January 1959 decision 
that, among other things, denied entitlement to service 
connection for epilepsy.


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from May 1952 to May 1955 
and from November 1957 to July 1958.  The Veteran died in 
February 2006.  The moving party is his surviving spouse.

The case arises from an October 2009 motion alleging that the 
Board committed CUE in its prior January 1959 decision which, 
among other things, denied entitlement to service connection 
for epilepsy.  This motion has been advanced on the Board's 
docket.


FINDINGS OF FACT

1.  In a January 1959 decision, the Board, among other 
things, denied entitlement to service connection for 
epilepsy.

2.  Neither the Veteran's surviving spouse nor her 
representative was a party to the 1959 Board decision.


CONCLUSION OF LAW

As neither the Veteran's surviving spouse nor her 
representative qualify as a moving party, the Board has no 
jurisdiction to adjudicate the merits of a motion for 
revision of the January 1959 Board decision that, among other 
things, denied entitlement to service connection for 
epilepsy.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 
20.1400(a), 20.1401(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) are not applicable to motions 
for CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001).  
Therefore, a discussion of the VCAA is not required. 

Next, the Board finds that before it may considers the merits 
of the motion for CUE it must first address the question of 
whether the Veteran's surviving spouse or her representative 
may act as a moving party.  See 38 C.F.R. § 20.1400(a).

In this regard, controlling regulations provides that a 
motion for CUE in a prior Board decision may only be 
initiated by the Board or by "a party" to that decision.  
Id.  As to the definition of "a party," 38 C.F.R. 
§ 20.1400(a) directs VA to 38 C.F.R. § 20.1401(b).  
Specifically, 38 C.F.R. § 20.1401(b) provides that "[a]s 
used in this subpart, the term 'party' means any party to the 
proceeding before the Board that resulted in the final Board 
decision which is the subject of a motion under this subpart, 
but does not include officials authorized to file 
administrative appeals pursuant to § 19.51 of this title."  
(Emphasis added).

Moreover, the Board finds that the 38 C.F.R. § 20.1401(b) 
restriction on who may act as a moving party in motions for 
CUE in prior Board decisions is consistent with the 
requirement of 38 U.S.C.A. § 7111(c) (West 2002) that motions 
may be made only by the claimant or the Board.  In those 
circumstances, a "claimant" refers only to the disability 
benefits claimant affected by the Board's earlier decision, 
not to any survivor.  See Haines v. West, 154 F.3d 1298, 1301 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 1249 (1999). 

Consequently, since neither the Veteran's surviving spouse 
nor her representative was "a party" to the January 1959 
Board decision, they lack standing to bring the current 
motion for CUE in that decision.  Therefore, the Board finds 
that the motion for CUE in the January 1959 Board decision 
that, among other things, denied entitlement to service 
connection for epilepsy must be dismissed.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim on 
the ground of lack of legal merit).  As the motion is being 
dismissed because the claimant lacks standing, the Board need 
not, as a matter of law, address the merits of the motion.  
Id. 


ORDER

The motion to revise the January 1959 Board decision that, 
among other things, denied entitlement to service connection 
for epilepsy on the basis of CUE is dismissed. 



                       
____________________________________________
	K. Parakkal
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



